Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Claims 1-30 are pending in the application. 
Election
 
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.         
The species are as follows: 
Claims 1, 21, and 29 recite the following species of “photosensitizer compound of formula 1”: 
B, k, m, A, Y', p, L", D, Y2,L2, and R

Claims 2-7 recites the following species of “vascular abnormality”:
Vascular tumor and vascular malformation

Claims 8-13,17,23 and 30 recite the following species of “inhibitor of vascularization”:
Vincristine, propranolol, metoprolol, atenolol, acebutolol, nadolol, pindolol, alprenolol, timolol, an inhibitor of ERK, or an inhibitor of VEGFR-2,.



Claims 14-16 recite the following species of “administration of the inhibitor of vascularization”:
Systemically, local injection, and topically.

Claims 18-20 recite the following species of “administration of inhibitor of the photosensitizer”:
Systemically, local injection, and topically.


Claims 24-26 recite the following species of “administration of the nanocarrier
Systemically, local injection, and topically.

In order for this election to be considered fully responsive to this requirement, the election must include:
a)    the location of each species (a) within the claims or (b) within the specification and/or
b)    the claims that read on the elected species.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to elect a single species for the photosensitizer of compound 1, the vascular abnormality, the inhibitor of vascularization, administration of the inhibitor of vascularization, administration of the photosensitizer, and administration of the nanocarrier .   The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The claims are deemed to correspond to the species listed above in the following manner:



The following claim(s) are generic: 1 and 29


The species are independent or distinct because due to significant variation in the claimed the photosensitizer of compound 1, the vascular abnormality, the inhibitor of vascularization, administration of the inhibitor of vascularization, administration of the photosensitizer, and administration of the nanocarrier, a comprehensive search of any one the photosensitizer of compound 1, the vascular abnormality, the inhibitor of vascularization, administration of the inhibitor of vascularization, administration of the photosensitizer, and administration of the nanocarrier would not necessary be a coextensive search for any one or more of the other the photosensitizer of compound 1, the vascular abnormality, the inhibitor of vascularization, administration of the inhibitor of vascularization, administration of the photosensitizer, and administration of the nanocarrier. In addition a search of all the claimed species would represent a serious burden to the examiner, because it is expected that the claimed species are not coextensive in scope and thus a thorough search would require a plurality of different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

A telephone call was made to Alexander Trimble on January 8, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


	
/ALI SOROUSH/Primary Examiner, Art Unit 1617